665 S.E.2d 89 (2008)
STATE
v.
Thomas Howard DUNCAN.
No. 91A08.
Supreme Court of North Carolina.
July 10, 2008.
John G. Barnwell, Assistant Attorney General, Rex Gore, District Attorney, for State of NC.
Lisa M. Miles, for Duncan.
The following order has been entered on the motion filed on the 10th day of July 2008 by Plaintiff (State of NC) for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (State of NC) shall have up to and including the 15th day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of July 2008."